 

EXHIBIT 10.01







FINANCE AGREEMENT




This Finance Agreement (the "Agreement") is made as of the 19th day of December
2011, by and between US Energy Affiliates, (“US”) a Georgia S Corporation, 1060
Salem Walk Dr., Suite 3A, Greensboro, GA 30642, and Blue Earth, Inc. (“BE”),
with an address at 2298 Horizon Ridge Parkway, Suite 205, Henderson, Nevada
89052.

RECITALS:




WHEREAS, US is a finance company specializing in financing energy efficiency
retrofit upgrades, with a successful history of financing small businesses, such
as gas stations with convenience stores, small hotels/motels and other small
businesses, and




WHEREAS, US desires to finance energy efficiency retrofit upgrades and certain
alternative energy programs to small businesses owners of all types, and




WHEREAS, US has the ability and the resources available to finance large numbers
of energy efficiency upgrades and certain alternative energy programs to credit
worthy business owners through its founding membership in One World Leasing
(“OWL”) and One World Business Finance (“OBF”), and




WHEREAS, US needs business relationships with companies that develop, market and
implement energy efficiency retrofit upgrades that also specialize in certain
alternative energy programs to small business of all types and descriptions, and




WHEREAS, BE develops, markets and implements energy efficiency upgrades and is
an alternative energy program developer and implementer to small businesses of
all types and descriptions, and




WHEREAS, BE needs project financing to fully execute its energy efficiency
retrofit upgrade and alternative energy business model, and




WHEREAS, US desires to finance BE projects and BE desires to accept US as a
primary provider of finance for BE projects.  




NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and promises of the parties hereto, the receipt and legal
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto represent, warrant, covenant and agree as follows:




1.

Incorporation of Recitals and Exhibits.  The above recitals and Exhibits are
incorporated herein and made a part hereof as if fully set forth below.








1







--------------------------------------------------------------------------------



2.

Exclusive Finance Terms and Consideration. US and BE mutually agree that US will
have an exclusive arrangement to finance only BE energy efficiency and
alternative energy projects in the state of California, for two market sectors,
specifically petroleum service stations with or without convenience stores and
the Hotel/Motel (Hospitality) markets. The initial term for these exclusive
markets in California shall be until midnight on December 31, 2012 (the “Initial
Exclusivity Term”).




(a)

BE shall issue 125,000 shares of restricted BE common stock as directed by US
for the grant of this exclusivity and to maintain it until September 30, 2012.
The shares were valued at $188,750 or at $1.51/share, the ten-day average
closing price at the negotiation time. The exclusivity for October 1, 2012
through December 31, 2012 shall be maintained provided US earns and is paid by
either BE or the funding source financing fees totaling $300,000 from the date
of this Agreement through December 31, 2012. Said financing fees shall be
payable under the terms and conditions of US documents provided in Exhibits
A-“X”, attached hereto.




(b)

 The Initial Exclusivity Term shall automatically be extended based upon certain
performance criteria, which are defined in Exhibit __.




(c)

The Parties acknowledge and agree that US has existing programs/relationships
with California NECA/IBEW projects, PACE LA County and City (LA Commercial
Building Performance Partnership) and Projects generated from Kingport
Corporation and Emerging Technologies Associates, Inc. Said relationships and
programs shall be exceptions to the Exclusive Finance Terms and shall be allowed
to continue.




(d)

BE shall offer US the first opportunity to finance all BE petroleum service
station projects with or without convenience stores and all Hotel/Motel
(Hospitality) projects within the state of California. US shall have fifteen
days to qualify the proposed client and issue a finance commitment, from the
date US receives their customary credit applications and documentation as
specified in the Exhibits. After fifteen days, or upon rejection by US,
whichever occurs first; BE shall be free to present said projects to other
financing sources as BE deems appropriate.




(e)

In the event the Exclusive Finance Terms expire, BE shall have a non-exclusive
right to US financing on these two market sectors in California in perpetuity.  











2







--------------------------------------------------------------------------------



3.

Non-exclusive Finance Terms. US agrees to finance BE energy efficiency and
alternative energy projects in the US and Canada, in all market sectors provided
the BE projects fit the US lending model/criteria and the clients qualify for
credit based upon US credit terms and policies. The term of this Non-exclusive
Finance Term is perpetual unless and until terminated pursuant to section 5
below. BE agrees to pay the US the fees associated with these financings as
provided for in the Exhibits attached hereto. It is the intent of the Parties to
maximize the finance opportunities in all markets and territories, to the extent
reasonably permitted by the capabilities and policies of the two Parties.




4.

Other Terms. BE hereby agrees to utilize the Vender Co-op pricing program,
Lock-em Up Program and marketing referral program where appropriate. BE agrees
to pay such fees as are customary for these programs, as defined in the various
Exhibits to this Agreement. It is further understood and agreed that US pays BE
as a project implementer 50% of the project funds within 4 days of project
approval, and receipt of properly executed lease or loan document and the other
50% within 4 days of project completion and customer acceptance.




5.

Right to Terminate




(a)

US shall have the right to terminate this Finance Agreement, by written notice
to BE, upon the occurrence of anyone of the following events:




(i)

the breach of any material term, covenant, condition, representation or warranty
hereof by BE that has not been corrected within sixty (60) days after written
notice thereof has been provided by US to BE; provided however, if a
non-monetary breach is not curable within such sixty (60) day period, this
Agreement shall not terminate hereunder if during such period, BE commences (and
thereafter takes reasonable steps to endeavor) to cure such breach.




(ii)

a voluntary petition is commenced by BE under the Bankruptcy Code, as amended,
11 U.S.C. § 101 et seq, or any other law for the relief of debtors or protection
of creditors; BE has an involuntary petition commenced against it under such law
and such petition is not dismissed within 120 days after filing; BE becomes
insolvent; or any substantial part of BE’s property becomes subject to any levy,
seizure, assignment, application, or sale for or by any creditor or governmental
agency; or liquidates or otherwise discontinues all or a significant part of its
business operations.




(b)

BE shall have the right to terminate this Finance Agreement by written notice to
US, upon the occurrence of anyone of the following events:








3







--------------------------------------------------------------------------------



(i)

the breach of any material term, covenant, condition, representation or warranty
hereof by US that has not been cured within sixty (60) days after written notice
thereof has been provided by BE to US; provided however, if a non-monetary
breach is not curable within such sixty (60) day period, this Agreement shall
not terminate hereunder if during such period, US commences (and thereafter
takes reasonable steps to endeavor) to cure such breach.




(ii)

a voluntary petition is commenced by US under the Bankruptcy Code, as amended,
11 U.S.C. § 101 et seq, or any other law for the relief of debtors or protection
of creditors; either party comprising US has an involuntary petition commenced
against it under such law and such petition is not dismissed within 120 days
after filing; either party comprising US becomes insolvent; or any substantial
part of the property either party comprising US becomes subject to any levy,
seizure, assignment, application, or sale for or by any creditor or governmental
agency; or liquidates or otherwise discontinues all or a significant part of its
business operations.




(c)

In the event of termination of this Agreement, the Parties shall be required to
continue to completion, including the payment of fees by BE and the payment of
project dollars by US to BE that are owned for projects previously committed to
finance.




6.

BE’s Representations and Warranties.  BE hereby represents and warrants to US as
follows:




(a)

that it is duly organized and validly existing under the laws of the
jurisdiction in which it was formed and has all power and all material
governmental licenses, authorizations; permits, consents, and approvals required
to carry on its business as now conducted;




(b)

that the execution, delivery and performance by BE of this Agreement are within
its powers and have been duly authorized by all necessary action by BE and that
this Agreement constitutes a valid and binding agreement of BE enforceable
against BE in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or other similar
laws affecting creditors' rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law); and




(c)

that the execution, delivery, and performance by BE of this Agreement requires
no action by or in respect of, or filing with, any governmental body, agency, or
official.








4







--------------------------------------------------------------------------------



7.

US’s Representations and Warranties. Licensor hereby represents and warrants to
BE as follows:




(a)

that the execution, delivery, and performance by US of this Agreement are within
his powers and that this Agreement constitutes a valid and binding agreement of
US enforceable against US in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors' rights generally and
by general equitable principles (regardless of whether enforcements sought in
equity or at law);




(b)

that the execution, delivery, and performance by US of this Agreement requires
no action by or in respect of, or filing with, any governmental body, agency, or
official.




8.

Third Party Relationships.  US is a founding shareholder of OBF, who is in turn
a member of the Independent Community Bankers Association (“ICBA”). OBF is a
financing co-op with 25 members, which gives US access to better rates through
established funding sources that have an appetite for energy projects. US has
developed extensive additional energy efficiency lending sources over the past
decade. US works closely with other third parties that provide marketing access
and other finance resources, which will be involved by US, as appropriate and
needed, to insure that BE’s energy efficiency and alternative energy projects in
a wide array of verticals are financed at competitive rates. Certain of these
third party relationships are expected to facilitate BE’s entry into selected
market verticals. US has financed energy efficiency and alternative energy
projects for office buildings, hospitals, supermarkets, gas stations with and
without convenience stores, homeowner and condo associations and warehouses.




9.

Indemnification.




(a)

BE shall indemnify and hold US and its officers, directors, shareholders,
employees and agents (collectively, the ''US Indemnified Parties"), harmless
from any loss, liability, damage, cost or expense, including reasonable
attorneys' fees, arising out of any claims or suits which may be brought against
US by a third party relating to BE's business dealings under this Agreement,
including, without limitation, representations and warranties, except as such
claims or suits relate to the grant of rights, covenants, warranties or
representations of US set forth herein, and excluding any claim indemnifiable by
US pursuant to section 9(b) below, provided that US shall give prompt written
notice and cooperation to BE relative to any such claim or suit, and provided
that BE shall have the option to undertake and conduct the defense of any suit
so brought.








5







--------------------------------------------------------------------------------



(b)

US shall indemnify BE and its officers, directors, shareholders, employees and
agents (collectively, the ''BE Indemnified Parties"), and. shall hold each BE
Indemnified Party harmless from any loss, liability, damage, cost or expense,
including reasonable attorneys' fees, arising out of any claims or suits which
may be brought or made against the US Indemnified Party by reason of BE use of
the US finance programs, literature and other documents in accordance with this
Agreement or US’s breach of this Agreement, including, without limitation any
rights, covenants, warranties or representations set forth herein, provided that
BE shall give prompt written notice and cooperation to US relative to any such
claim or suit.




10.

Confidentiality




US and BE acknowledge that they may be exposed to certain information concerning
the other party's products and/or business which is confidential and proprietary
information of such other party and not generally known to the public
("Confidential Information").  Both US and BE agree that during and at all times
after the Term of this Agreement, neither will use or disclose to any third
party any Confidential Information of the other without the prior written
consent of such other party.  Notwithstanding the foregoing, this section 10
shall not apply (a) to any Confidential Information which becomes known to the
public through no fault of the receiving party (US or BE as the case may be) or
which was already known by the receiving party and same can be demonstrated or
(b) to any Confidential Information required to be used or disclosed in
connection with the enforcement of this Agreement or pursuant to a court order
or governmental directive.  Notwithstanding anything contained above, the terms
and conditions of this Agreement may be disclosed (a) to a party’s professional
representatives, on a need to know basis, subject to their holding all such
information in confidence pursuant to this section 12 and (b) in connection with
the prosecution and/or defense of any claim relating to this Agreement.




11.

Miscellaneous




(a)

Notices.  Any notice or other communication required or permitted hereunder must
be in writing and must be transmitted by personal delivery; reputable overnight
courier service, certified mail (postage pre-paid, receipt requested) or
telecopy, as follows:




If to US:

US Energy Affiliates

 

1060 Salem Walk Dr., Suite 3A

 

Greensboro, GA 30642

 

James N. Borland




If to BE

Blue Earth, Inc.

 

2298 Horizon Ridge Parkway

 

Suite 205

 

Henderson, Nevada 89052

 

Attention: Johnny Thomas








6







--------------------------------------------------------------------------------




with a copy to:

Davidoff Malito & Hutcher LLP

 

605 Third Avenue - 34th Floor

 

New York, New York 10158

 

Attention: Elliot H. Lutzker, Esq.




or at such other address as the party shall designate in a written notice to the
other party hereto, given in accordance with this Section 13.  All notices and
other communications shall be effective upon receipt.




(b)

No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of either party, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single, or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.




(c)

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof; and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable said provision in any
other jurisdiction.




(d)

Governing Law. This License Agreement and the rights and obligations of the
parties under this License Agreement shall be governed by, and construed and
interpreted in accordance with; the laws of the State of Nevada applicable to
contracts entered into and wholly performed in the State of Nevada.




(e)

Dispute Resolution.  Any dispute with respect to this Agreement which absent,
fraud or a misrepresentation of a material fact, cannot be made acceptable to
the parties by an adjustment of the terms of this Agreement shall be resolved by
mediation within 60 days of the mediation request and, if mediation is not
successful, then by arbitration as provided herein.




The Parties agree first to endeavor to settle the dispute in an amicable manner
by mediation administered by the American Arbitration Association (the “AAA”) or
such other mediation service as is mutually agreeable to the parties to the
dispute under either the AAA’s Commercial Mediation Rules or such other
commercial mediation rules as is mutually agreeable to the parties to the
dispute.  The mediation shall take place in Clark County, Nevada, with
representatives of the Parties present with full authority to negotiate a
settlement.  The Parties must participate in the Mediation process with a
neutral mediator for at least ten hours over at least two days prior to
commencement of any arbitration.  If a Party to the dispute refuses to
participate in the mediation, the Party demanding mediation may either compel
mediation by seeking an appropriate order from





7







--------------------------------------------------------------------------------

a court of competent jurisdiction or proceed immediately to arbitration.
 Thereafter, any unresolved dispute shall be settled by arbitration administered
by the AAA or such other arbitration service as is mutually agreeable to the
parties to the dispute in accordance with the AAA’s Commercial Arbitration Rules
or such other commercial arbitration rules as is mutually agreeable to the
parties to the dispute.  Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof, and the resolution of
the disputed matter as determined by the arbitrator(s) shall be binding on the
parties.  Any such mediation or arbitration shall be conducted in Las Vegas,
Nevada applying Nevada law.




Any party may, without inconsistency with this Agreement, seek from a court any
interim or provisional relief that may be necessary to protect the rights or
property of that party pending the establishment of the arbitral tribunal, or
pending the arbitral tribunal’s determination of the merits of the controversy.




The arbitrator(s) may award costs and fees to the prevailing party if, in
his/her (there) discretion, the non-prevailing party did not prosecute the
arbitration or settlement of the dispute in good faith.  “Costs and fees” for
this purpose shall mean reasonable pre-award expenses of the arbitration,
including fees for the arbitrator(s), administrative fees, travel expenses,
out-of-pocket expenses such as copying and telephone, court costs, witness fees
and attorneys’ fees.  Except as otherwise awarded by the arbitrator(s), all
costs and fees shall be borne by the party incurring such costs and fees.




The award shall be in writing and shall be signed by the arbitrator(s) and shall
include a statement regarding the disposition of any statutory claim.




(f)

Assignment. This Agreement shall be binding upon the parties hereto, their
successors and permitted assigns.  Subject to BE’s rights specified below,
neither this Agreement nor any of the rights, duties or obligations thereunder
may be assigned, sold, conveyed, transferred, or delegated by either party
without the express written consent of the other party hereto.  Notwithstanding
the foregoing, BE may assign this Agreement, and all rights and obligations
under Agreement, upon the sale, merger, corporate, reorganization, or
refinancing of BE or its assets. Any attempted assignment in violation of this
Section 11(f) shall be void.




12.

Counterparts. This Agreement may be executed in original or facsimile
counterparts, each of which shall be deemed an original, but both of which when
taken together shall constitute one and the same instrument

















8







--------------------------------------------------------------------------------




The parties have executed this Agreement on the date first above written.







US ENERGY AFFILIATES







/s/ James N. Borland

James N. Borland, President







BLUE EARTH, INC.







/s/ Johnny R. Thomas

Johnny R. Thomas, President





























9





